[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On September 20, 1988, the defendant filed its notice of taking of plaintiff's property known as 838-840 Hallett Street, Bridgeport, for the construction of a public school, and deposited with the clerk of the Superior Court the sum of $185,000. The property is 55 x 90 in dimensions and consists of a six family house with 4-room apartments, an open front perch, and full finished basement. It was built in 1907 and was in average condition. Plaintiff purchased the property in 1982 for $24,000.
At the time of trial the improvements had been demolished and the court could not view them. Photographs, however, disclose a large tenement house. Defendant's appraiser appraised the property on October 13, 1986, for the Bridgeport Redevelopment Agency and found the fair market value then to be $175,000. In appraising it as of the date of this taking we found the value to be $176,000. Like two other buildings of plaintiff's (#254423 and #254425) taken on the same day by the defendant, this property was located in an area of the city where many buildings had been abandoned or fire-damaged.
Plaintiff's appraiser found the fair market value on the date of taking was $225,000 using only comparable sales between April and September 1987, none in 1988. No evidence was offered by plaintiff to establish how much fire insurance he carried on the property.
The court finds the fair market value of the property to be $188,000. The court also finds the reasonable appraiser's and expert testimony fees to be $500. in toto and awards that sum. The balance of his bill is left for plaintiff to pay out of his generous award.
Judgment may enter accordingly.
GEORGE A. SADEN, State Trial Referee